DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (“Terahertz Light-Field Imaging” 2016), hereinafter “Jain”.
Regarding claim 1, Jain discloses an optical system (see Fig. 1, A. Camera Structure) comprising: a solid immersion lens including a first surface and a second surface (see Fig. 1, A. Camera Structure); and a focal plane array comprising a plurality of pixels (see Fig. 1, A. Camera Structure), each pixel having a corresponding photosensor and having a size less than a vacuum wavelength of electromagnetic radiation incident on the solid immersion lens (see Fig. 1, A. Camera Structure), the focal plane array being configured to be in optical contact with the first surface of the solid immersion lens (see Fig. 1, A. Camera Structure).  
Regarding claim 5, Jain discloses wherein the focal plane array includes a planar surface, and wherein the plurality of pixels is arranged on the surface of the focal plane array (see Fig. 1).  

Regarding claim 10, Jain discloses wherein each pixel of the plurality of pixels is configured to minimize a dark current (D. Influence of Geometrical Aberrations 2nd paragraph).   
Regarding claim 11, Jain discloses a method of detecting light with an optical system (see Fig. 1, A. Camera Structure), the method comprising: receiving incident light at an aperture (see Figs. 1, 2, A. Camera Structure); directing the incident light to the optical system including a solid immersion lens having a first surface and a second surface (see Figs. 1, 2, A. Camera Structure), and a focal plane array having a plurality of pixels, each pixel of the plurality of pixels having a corresponding photosensor and a size less than a vacuum wavelength of the incident light (see Figs. 1, 2, A. Camera Structure), the focal plane array being configured to be in optical contact with the first surface of the solid immersion lens (see Figs. 1, 2, A. Camera Structure); and focusing the incident light on the plurality of pixels (see Figs. 1, 2, A. Camera Structure).  
Regarding claims 2 and 14, Jain discloses wherein the first surface is a planar surface and the second surface is a non-planar surface (see Fig. 1).  
Regarding claim 15, Jain discloses wherein directing the incident light to the optical system includes: receiving, at the second surface of the solid immersion lens, the incident light (see Figs. 1, 2); and focusing, by the solid immersion lens, the incident light on the focal plane array (see Figs. 1, 2).  
Regarding claim 16, Jain discloses further comprising minimizing, by the optical system, a dark current provided by the plurality of pixels (D. Influence of Geometrical Aberrations 2nd paragraph).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Terahertz Light-Field Imaging” 2016) in view of Cook (USPG Pub No. 2016/0057364).
Regarding claim 3, Jain discloses the claimed invention, but does not specify wherein the solid immersion lens is an aspherical lens. In the same field of endeavor, Cook discloses wherein the solid immersion lens is an aspherical lens (Paragraph 25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain with wherein the solid immersion lens is an aspherical lens of Cook for the purpose of correcting aberrations (Paragraph 25). 
Regarding claim 4, Jain and Cook teach the optical system as is set forth above, Cook further discloses wherein the solid immersion lens is one of a conic lens and a high-order 
Regarding claim 8, Jain discloses the claimed invention, but does not specify further comprising a lens configured to provide the electromagnetic radiation to the solid immersion lens. In the same field of endeavor, Cook discloses further comprising a lens (110) configured to provide the electromagnetic radiation to the solid immersion lens (see Fig. 2, Paragraph 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain with further comprising a lens configured to provide the electromagnetic radiation to the solid immersion lens of Cook for the purpose of correcting aberrations (Paragraph 27).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Terahertz Light-Field Imaging” 2016) in view of Cook (USPG Pub No. 2016/0057364) as applied to claim 8 above, and further in view of Kino (“Applications and theory of the solid immersion lens” 1999).
Regarding claim 9, Jain discloses wherein the size of each pixel of the plurality of pixels is equivalent to (B. Ideal Image Formation Model). Jain and Cook disclose the claimed invention, but do not specify the vacuum wavelength of the electromagnetic radiation divided by an index of refraction of the lens. In the same field of endeavor, Kino discloses the vacuum wavelength of the electromagnetic radiation divided by an index of refraction of the lens (Abstract, 1. Introduction).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain and Cook with the vacuum wavelength of the electromagnetic radiation divided by an index of refraction of the lens divided by an index of refraction of the lens of Kino for the purpose of decreasing the spot size in an optical imaging system (Abstract). Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 
	 Regarding claim 12, Jain discloses the focal plane array such that an effective focal length of the optical system is decreased (see Figs. 1, 2). Jain and Cook disclose the claimed invention, but do not specify further comprising magnifying, by the solid immersion lens. In the same field of endeavor, Kino discloses further comprising magnifying, by the solid immersion lens (2. Demagnification And Lens Tolerance).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain and Cook with further comprising magnifying, by the solid immersion lens of Kino for the purpose of decreasing the spot size in an optical imaging system (Abstract). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Terahertz Light-Field Imaging” 2016) in view of Cook (USPG Pub No. 2003/0206338), hereinafter “Cook ‘338”.
Regarding claim 13, Jain discloses the claimed invention, but does not specify further comprising receiving the incident light at a telescope aperture. In the same field of endeavor, Cook ‘338 discloses further comprising receiving the incident light at a telescope aperture (Paragraph 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain with further comprising receiving the incident light at a telescope aperture of Cook ‘338 for the purpose of providing inexpensive and effective optical imaging systems (Paragraph 10). 
s 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (“Terahertz Light-Field Imaging” 2016) in view of Kino (“Applications and theory of the solid immersion lens” 1999).
Regarding claim 17, Jain discloses an optical system (see Fig. 1, A. Camera Structure) comprising: a lens including an aperture (see Fig. 1, A. Camera Structure) configured to: receive incident light (see Figs. 1, 2); and direct the incident light to a focal plane array having a plurality of pixels (see Figs. 1, 2); and means for enabling each pixel of the plurality of pixels to detect the incident light (see Fig. 1, A. Camera Structure), wherein the incident light incident on the lens has a spot size diameter a physical size of each pixel (see Fig. 1, A. Camera Structure, B. Ideal Image Formation Model, ), and wherein each pixel of the plurality of pixels includes a corresponding photosensor (see Fig. 1, A. Camera Structure). Jain discloses the claimed invention, but does not specify a spot size diameter greater than. In the same field of endeavor, Kino discloses a spot size diameter greater than (Page 60, Lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Jain with a spot size diameter greater than of Kino for the purpose of providing a lens that is simple and efficient (6. Conclusions Paragraph 4). Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 18, Jain further discloses further comprising means for minimizing a dark current of the plurality of pixels (D. Influence of Geometrical Aberrations 2nd paragraph).  
Regarding claim 19, Jain further discloses wherein each pixel of the plurality of pixels is configured to have a size of less than a vacuum wavelength of the incident light (A. Camera Structure).  
Regarding claim 20, Jain discloses wherein the size of each pixel of the plurality of pixels is equivalent to the vacuum wavelength of the incident light (B. Ideal Image Formation Model). 
Regarding claim 21, Jain and Kino teach the optical system as is set forth above for claim 17, Kino further discloses further comprising means for magnifying the plurality of pixels, wherein a magnified size of each pixel is greater than the spot size diameter of the incident light incident on the lens (2. Demagnification And Lens Tolerance). It would have been obvious to provide the system of Jain with the teachings of Kino for the same reasons as previously stated above for claim 17.
Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. Applicant argued that Jain does not anticipate the claims as presented. With respect to claim 1, Fig. 1 of Jain illustrates a lens and a focal plane array (FPA) chip coupled to said lens. In addition, Fig. 2 of Jain provides a simplified geometrical optics illustration of image formation utilizing the assembly of Fig. 1 wherein a point s on the object plane is projected to a point x on the image plane of the FPA. These figures, and the corresponding disclosure, teach the FPA in optical contact with the first surface of the lens. Furthermore, on Page 7, Lines 15-18 of the current specification, Applicant defines “optical contact” as the array surface directly contacting the bottom surface or the distance between the array surface and bottom surface being sufficiently small compared to the wavelength of light. The dimensions of the pixels in the FPA are disclosed in section “A. Camera Structure” as being 80 μm x 80 μm. In addition, in the second paragraph of the Introduction, Jain discloses that the terahertz (THz) band is at the transition between microwave and optical frequency range. This frequency band translates to a wavelength range of 1mm (1000 μm) to 100 μm that is greater than the pixel size, wherein Applicant defines the pixel size as either the length or width of the pixel (see current specification Page 6, Lines 11-13). Thus, each pixel has a size less than a vacuum wavelength .
Regarding claim 9, Jain and Cook disclose the optical system of claim 8, but do not teach the vacuum wavelength of the electromagnetic radiation divided by an index of refraction of the lens. Kino is referenced to teach that one of ordinary skill in the art is capable of realizing the deficiencies of Jain and Cook. The claim rejection has been corrected in the manner initially intended.
Regarding claim 17, Jain discloses the claimed invention, but does not specify a spot size diameter greater than. In section “B. Ideal Image Formation Model”, Jain teaches that the lens focuses the incoming wave onto a single spot on the focal plane where the FPA is located. Jain does not make mention of the dimensions or size of the spot. Kino cures this deficiency by teaching methods of adjusting the spot size as desired, see Page 60, Lines 1-2. A change in the size or shape of the pixels and/or the spot is a modification that is recognized as being within the level of ordinary skill in the art, see In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1966). In addition, Figs. 3, 7 and Page 653, Col. 1, Paragraphs 2 and 3 of Jain illustrate and discuss neighboring pixels being utilized for the purpose of providing improved image resolution.
For these reasons, claims 1-6 and 8-21 remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            11/17/2021